     Case 2:19-cv-01373-WBS-DMC Document 31 Filed 09/23/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT DAVID HANSON,                            No. 2:19-CV-1373-WBS-DMC
12                      Plaintiff,
13           v.                                       FINDINGS AND RECOMMENDATIONS
14    THOMAS A. FERRARA, et al.,
15                      Defendants.
16

17                 Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   Court is defendant City of Fairfield’s motion to dismiss. See ECF No. 13. The unopposed

19   motion to dismiss filed by defendants Ferrara and County of Solano, see ECF No. 26, is

20   addressed by separate order issued herewith.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                      1
     Case 2:19-cv-01373-WBS-DMC Document 31 Filed 09/23/20 Page 2 of 5

 1                                   I. PLAINTIFF’S ALLEGATIONS

 2                  This action proceeds on plaintiff’s original complaint. See ECF No. 1. Plaintiff

 3   names the following as defendants: (1) Thomas A. Ferrara, The Solano County Sheriff; (2) the

 4   City of Fairfield; and (3) the County of Solano. See id. at 2.

 5                  Plaintiff alleges that “[t]he Sheriff of Solano County, at the Justice Center

 6   Detention Facility, in the City of Fairfield, . . . knowingly violated the constitutional and civil

 7   rights of Plaintiff.” Id. at 3 (underlining in original). Throughout the complaint, plaintiff

 8   references the alleged conduct of county personnel. See e.g. ECF No. 1. According to plaintiff,

 9   at the times relevant to the complaint, he was being held at the Justice Center Detention Facility

10   on a felony charge. See id. at 6. Plaintiff makes clear that he was in the custody of the Solano

11   County Sheriff, defendant Ferrara. See id. Defendant City of Fairfield is mentioned only once:

12   “The City of Fairfield along with the County of Solano are also named as defendants being sued

13   in individual capacity as of their official, with policies, customs, and procedures at the Justice

14   Center Detention Facility.” Id. at ¶ 12.

15

16                            II. STANDARD FOR MOTION TO DISMISS

17                  In considering a motion to dismiss, the court must accept all allegations of material

18   fact in the complaint as true. See Erickson v. Pardus, 551 U.S. 89, 93-94 (2007). The court must

19   also construe the alleged facts in the light most favorable to the plaintiff. See Scheuer v. Rhodes,

20   416 U.S. 232, 236 (1974); see also Hosp. Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740
21   (1976); Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir. 1994) (per curiam). All ambiguities or

22   doubts must also be resolved in the plaintiff's favor. See Jenkins v. McKeithen, 395 U.S. 411,

23   421 (1969). However, legally conclusory statements, not supported by actual factual allegations,

24   need not be accepted. See Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949-50 (2009). In addition, pro se

25   pleadings are held to a less stringent standard than those drafted by lawyers. See Haines v.

26   Kerner, 404 U.S. 519, 520 (1972).
27   ///

28   ///
                                                         2
     Case 2:19-cv-01373-WBS-DMC Document 31 Filed 09/23/20 Page 3 of 5

 1                  Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement

 2   of the claim showing that the pleader is entitled to relief” in order to “give the defendant fair

 3   notice of what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp v. Twombly,

 4   550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, in order

 5   to survive dismissal for failure to state a claim under Rule 12(b)(6), a complaint must contain

 6   more than “a formulaic recitation of the elements of a cause of action;” it must contain factual

 7   allegations sufficient “to raise a right to relief above the speculative level.” Id. at 555-56. The

 8   complaint must contain “enough facts to state a claim to relief that is plausible on its face.” Id. at

 9   570. “A claim has facial plausibility when the plaintiff pleads factual content that allows the

10   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

11   Iqbal, 129 S. Ct. at 1949. “The plausibility standard is not akin to a ‘probability requirement,’ but

12   it asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. (quoting

13   Twombly, 550 U.S. at 556). “Where a complaint pleads facts that are ‘merely consistent with’ a

14   defendant’s liability, it ‘stops short of the line between possibility and plausibility for entitlement

15   to relief.” Id. (quoting Twombly, 550 U.S. at 557).

16                  In deciding a Rule 12(b)(6) motion, the court generally may not consider materials

17   outside the complaint and pleadings. See Cooper v. Pickett, 137 F.3d 616, 622 (9th Cir. 1998);

18   Branch v. Tunnell, 14 F.3d 449, 453 (9th Cir. 1994). The court may, however, consider: (1)

19   documents whose contents are alleged in or attached to the complaint and whose authenticity no

20   party questions, see Branch, 14 F.3d at 454; (2) documents whose authenticity is not in question,
21   and upon which the complaint necessarily relies, but which are not attached to the complaint, see

22   Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001); and (3) documents and materials

23   of which the court may take judicial notice, see Barron v. Reich, 13 F.3d 1370, 1377 (9th Cir.

24   1994).

25                  Finally, leave to amend must be granted “[u]nless it is absolutely clear that no

26   amendment can cure the defects.” Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per
27   curiam); see also Lopez v. Smith, 203 F.3d 1122, 1126 (9th Cir. 2000) (en banc).

28   ///
                                                         3
     Case 2:19-cv-01373-WBS-DMC Document 31 Filed 09/23/20 Page 4 of 5

 1                                            III. DISCUSSION

 2                  In its motion to dismiss, defendant City of Fairfield argues plaintiff cannot state a

 3   claim against it for municipal liability. See ECF No. 13.

 4                  Municipalities and other local government units are among those “persons” to

 5   whom § 1983 liability applies. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978).

 6   Counties and municipal government officials are also “persons” for purposes of § 1983. See id.

 7   at 691; see also Thompson v. City of Los Angeles, 885 F.2d 1439, 1443 (9th Cir. 1989). A local

 8   government unit, however, may not be held responsible for the acts of its employees or officials

 9   under a respondeat superior theory of liability. See Bd. of County Comm’rs v. Brown, 520 U.S.

10   397, 403 (1997). Thus, municipal liability must rest on the actions of the municipality, and not

11   of the actions of its employees or officers. See id. To assert municipal liability, therefore, the

12   plaintiff must allege that the constitutional deprivation complained of resulted from a policy or

13   custom of the municipality. See id. A claim of municipal liability under § 1983 is sufficient to

14   withstand dismissal even if it is based on nothing more than bare allegations that an individual

15   defendant’s conduct conformed to official policy, custom, or practice. See Karim-Panahi v. Los

16   Angeles Police Dep’t, 839 F.2d 621, 624 (9th Cir. 1988).

17                  Defendant’s motion rests on the simple premise that plaintiff cannot sustain a

18   Monell claim against it because he has not alleged an impropriety against the City of Fairfield or

19   its personnel. See ECF No. 13, pg. 4. According to defendant:

20                          The Complaint fails. . . . While it concludes the City possessed an
                    unconstitutional custom, policy, or practice, it offers no supporting facts.
21                  It never discusses City policies; never references City employee conduct.
                    [¶] Based upon these failures, the Complaint should be dismissed as to
22                  Defendant [City of Fairfield]. And because the City played no role in
                    the operation of the Jail, it is impossible for Plaintiff to successfully
23                  amend. . . .
24                  ECF No. 13, pg. 6.
25                  The Court agrees. Plaintiff only mentions in the complaint of defendant City of

26   Fairfield is the following statement: “The City of Fairfield along with the County of Solano are
27   also named as defendants being sued in individual capacity as of their official, with policies,

28   customs, and procedures at the Justice Center Detention Facility.” ECF No. 1, ¶ 12. Plaintiff
                                                         4
     Case 2:19-cv-01373-WBS-DMC Document 31 Filed 09/23/20 Page 5 of 5

 1   makes clear throughout the complaint that his case concerns the alleged conduct of county, not

 2   city, personnel. As plaintiff alleges, the Justice Center Detention Facility is an arm of the County

 3   of Solano under the supervision of defendant Ferrara, the Solano County Sheriff. Plaintiff does

 4   not allege any contact with city personnel.

 5                  Given these allegations, the Court finds that plaintiff cannot allege a Monell claim

 6   against defendant City of Fairfield because none of its policies, customs, or practices could have

 7   been acted upon by the county defendants and no city personnel are named or referenced in the

 8   complaint. It is clear defendant City of Fairfield was only named because the county facility at

 9   issue is located in Fairfield, California. Plaintiff’s oppositions, which again reference only county

10   personnel and alleged conduct at the county’s Justice Center Detention Facility, do nothing to

11   dispel this finding. See e.g. ECF Nos. 20 and 21.

12                  Finally, the Court also finds that no amendment can cure the pleading defect

13   discussed above. There are no allegations plaintiff can make that render city personnel or the

14   City of Fairfield responsible for the conduct of county personnel at a county facility.

15

16                                          IV. CONCLUSION

17                  Based on the foregoing, the undersigned recommends that defendant City of

18   Fairfield’s motion to dismiss, ECF No. 13, be granted and that defendant City of Fairfield be

19   dismissed from this action with prejudice.

20                  These findings and recommendations are submitted to the United States District
21   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

22   after being served with these findings and recommendations, any party may file written objections

23   with the court. Responses to objections shall be filed within 14 days after service of objections.

24   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

25   Ylst, 951 F.2d 1153 (9th Cir. 1991).

26   Dated: September 23, 2020
                                                             ____________________________________
27                                                           DENNIS M. COTA
28                                                           UNITED STATES MAGISTRATE JUDGE
                                                         5
